United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Erie, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John G. Achille, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-90
Issued: July 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant, through her attorney, filed a timely appeal from an
August 11, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration and a September 7, 2011 nonmerit decision denying her
request for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decisions by
OWCP.2 The last merit decision of record was a May 27, 2010 OWCP decision. Because more

1
2

5 U.S.C. § 8101, et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its September 7, 2011
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

than 180 days elapsed from the last merit decision to the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for further merit
review of her claim under 5 U.S.C. § 8128(a); and (2) whether OWCP properly refused to reopen
appellant’s case for further review of the merits on the grounds that it was untimely filed and
failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On October 9, 2007 appellant, then a 57-year-old postmaster relief, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a left shoulder injury on October 6, 2007
when she picked up an oblong box off the floor with her left arm.
In a narrative statement, Emy Troutman, appellant’s supervisor, reported that she was not
present when appellant allegedly hurt her shoulder that morning or recall ever hearing her
complain of shoulder pain prior to the date of injury.
In emergency room medical reports dated October 6, 2007, Dr. Kenneth Langille, a
treating physician, diagnosed left shoulder bursitis.
In medical reports dated December 22, 2006 to May 5, 2007, prior to the October 6, 2007
employment incident, Dr. Shabir Bhayani, a Board-certified orthopedic surgeon, reported that
appellant complained of left shoulder pain and had problems with her shoulders for several
years. He reviewed her magnetic resonance imaging (MRI) scan and diagnosed bilateral
shoulder impingement syndrome and acromioclavicular joint arthritis due to degenerative
changes. Dr. Bhayani noted no tear of the rotator cuff.
In medical reports dated October 9 to November 6, 2007, Dr. Bhayani reported a history
that appellant noted a sharp pain in her left shoulder after she lifted a heavy box at work on
October 6, 2007. Dr. Bhayani diagnosed left shoulder capsulitis, impingement syndrome and left
acromioclavicular joint arthritis.
By letter dated February 4, 2008, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
Appellant submitted a January 30, 2008 medical report from Dr. Bhayani, who reported
that she continued to have left shoulder pain from her October 6, 2007 injury.

3

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

2

By decision dated March 5, 2008, OWCP denied appellant’s claim finding that the
evidence was insufficient to establish that her injury was causally related to the accepted
October 6, 2007 employment incident.
On November 1, 2008 appellant, through her attorney, requested reconsideration of
OWCP’s decision.
In a narrative statement, appellant reported how the October 6, 2007 incident occurred.
She noted that she previously had corticosteroid shots in both of her shoulders for pain caused by
too much work and that the shots would relieve her pain. After October 6, 2007, appellant was
in constant pain with her shoulder joint.
In medical reports dated July 6, 2004 to August 15, 2006, Dr. Bhayani noted that
appellant complained of bilateral shoulder pain and diagnosed her with impingement syndrome
and acromioclavicular joint arthritis.
In a January 5, 2007 MRI scan of the left shoulder, Dr. Mark J. Welch, a Board-certified
diagnostic radiologist, reported that there was no evidence of tear.
In a July 7, 2008 note, Dr. Bhayani recommended surgery for appellant’s left shoulder
impingement syndrome.
By decision dated March 12, 2009, OWCP affirmed its March 5, 2008 decision finding
that the medical evidence did not establish that appellant’s left shoulder condition was causally
related to the October 6, 2007 employment incident.
By letter dated September 29, 2009, appellant, through her attorney, requested
reconsideration of OWCP’s decision. In medical reports dated January 20 and June 14, 2009,
Dr. Bhayani noted that appellant was initially treated on October 9, 2007 after she lifted a box on
October 6, 2007 at work and felt a sharp pain. Appellant’s diagnosis at that time was
acromioclavicular joint arthritis, impingement syndrome, capsulitis and trapezial strain possibly
related to degenerative joint disease of the cervical spine. She underwent surgery on June 2,
2008 for arthroscopy of the left shoulder, open distal clavicle resection and subacromial
decompression. A September 2, 2008 MRI scan of the cervical spine showed degenerative joint
disease, mild spinal stenosis and no herniated disc. An October 7, 2008 MRI scan of the rotator
cuff showed tendinitis but no rotator cuff tear. Dr. Bhayani stated that appellant had been treated
prior to October 6, 2007 for both shoulders and was doing well prior to this injury. He opined
that the October 6, 2007 incident aggravated her prior condition.
By decision dated November 17, 2009, OWCP affirmed the March 12, 2009 decision,
finding that the medical evidence failed to establish that appellant’s left shoulder injury was
causally related to the October 6, 2007 employment incident.
By letter dated May 13, 2010, appellant, through her attorney, requested reconsideration
of the November 17, 2009 OWCP decision.
In support of her request, appellant submitted a May 13, 2010 medical report from
Dr. Garrett W. Dixon, Board-certified in physical medicine and rehabilitation, who reported that
3

he initially evaluated her on January 27, 2010 for shoulder pain. Dr. Dixon noted that she had a
history of bilateral shoulder tendinitis and tendinopathy, worse on the left side. He opined that
appellant’s existing tendinopathy of the left shoulder was aggravated by her lifting injury on
October 6, 2007. Dr. Dixon noted that, given the underlying tendinopathy, an aggravation of this
condition would not be surprising following a lifting injury.
By decision dated May 27, 2010, OWCP affirmed the November 17, 2009 decision. It
noted that Dr. Dixon’s report was based on an inaccurate factual history and that his report failed
to explain how the incident caused the aggravation of the injury.
By letter dated May 12, 2011, appellant, through her attorney, requested reconsideration
of the May 27, 2010 OWCP decision. Counsel noted that he was enclosing the appeal request
form, appellant’s affidavit, a June 2, 2008 surgical report, a January 16, 2007 office note and a
January 5, 2007 MRI scan report.
In an undated statement, appellant reported that the January 5, 2007 MRI scan showed no
evidence of tear. She stated that the June 2, 2008 postoperative report showed that tears were
present when she had surgery and that she was diagnosed with anterior-superior labral tears of
the left shoulder. Appellant stated that a November 24, 2009 medical report from Dr. Bhayani
opined that lifting the box, which required abduction rotation of the shoulder, was a mechanism
that would cause impairment syndrome which established causal relationship between her injury
and the October 6, 2007 employment incident. She contended that the factual and medical
evidence was sufficient to establish that the October 6, 2007 incident caused or aggravated her
left shoulder condition, noting that the anterior-superior labral tear was a firm diagnosis that was
not present prior to the October 6, 2007 incident. Appellant stated that she was enclosing a
June 2, 2008 surgical report, a January 16, 2007 office note and a January 5, 2007 MRI scan.
By decision dated August 11, 2011, OWCP denied appellant’s request for reconsideration
finding that she neither raised substantive legal questions nor included new and relevant
evidence. It noted that Dr. Bhayani’s November 24, 2009 report, the June 2, 2008 surgical report
and the January 16, 2007 office note were not submitted. OWCP further noted that the other
medical evidence referenced by appellant in her statement had previously been submitted and
reviewed.
On August 19, 2011 appellant, through her attorney, requested reconsideration. Counsel
argued that the medical evidence was submitted as enclosures with his May 12, 2011 letter and
that the missing reports must have been an oversight because OWCP did receive some of his
enclosures. The attorney stated that he was enclosing the appeal request form, explanations and
appellant’s affidavit, a June 2, 2008 surgical report, a January 16, 2007 office note, a January 5,
2007 MRI scan report and a November 24, 2009 office note.
In a May 12, 2011 narrative statement, appellant recounted her allegations of the
October 6, 2007 incident and the medical treatment she received after that date. She resubmitted
Dr. Welch’s January 5, 2007 MRI scan report of the left shoulder and her previously submitted
narrative statement.

4

In a June 6, 2008 surgical report, Dr. Bhayani provided a preoperative diagnosis of left
shoulder acromioclavicular joint arthritis and impingement syndrome. A postoperative diagnosis
stated left shoulder acromioclavicular joint arthritis and impingement syndrome, anteriorsuperior labral tears and grade 3 chondromalacia of the glenoid.
By decision dated September 7, 2011, OWCP denied appellant’s reconsideration request
as untimely filed and failing to establish clear evidence of error.
LEGAL PRECEDENT -- ISSUE 1
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP
regulations provide that, when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS -- ISSUE 1
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
On appeal, appellant’s attorney argues that the a June 2, 2008 surgical report, January 16,
2007 office note and January 5, 2007 MRI scan were attached as enclosures with his May 12,
2011 letter requesting reconsideration but these reports were not received by OWCP. Appellant
discussed Dr. Bhayani’s November 24, 2009 medical report in her narrative statement. Counsel
did not list this report as an enclosure and the record does not contain this report. The Board
notes that, while the January 5, 2007 MRI scan report was not received, it was previously
submitted and is duplicative of evidence already reviewed. As appellant’s reconsideration
request was received, the issue is whether the request was accompanied by new and relevant
evidence. She has not otherwise provided argument or evidence of sufficient probative value to
show that all of the referenced enclosures were ever received by OWCP.6 The record before the
Board contains no such reports.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her May 12, 2011 application for reconsideration, she did not show that OWCP erroneously
applied or interpreted a specific point of law. Appellant did not advance a new and relevant legal
4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

6

W.M., Docket No. 11-887 (issued December 12, 2007).

5

argument. Her argument was that her injury was employment related and she referenced various
medical reports which would establish causal relationship. Appellant referenced Dr. Bhayani’s
November 24, 2009 report, a June 2, 2008 surgical report, a January 16, 2007 office note and a
January 5, 2007 MRI scan report but failed to submit any medical evidence addressing causal
relationship. There is no indication that any medical reports concerning causal connection was
received by OWCP. The underlying issue in this case was whether appellant’s injury was
causally related to the accepted October 6, 2007 employment incident. That is a medical issue
which must be addressed by relevant medical evidence.7 A claimant may obtain a merit review
of an OWCP decision by submitting new and relevant evidence. In this case, appellant failed to
submit any new and relevant evidence addressing causal relationship.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
LEGAL PRECEDENT -- ISSUE 2
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.8 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.9
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue decided by OWCP. The evidence must be positive, precise
and explicit and it must manifest on its face that OWCP committed an error.10
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.11
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.12 It is not enough merely to show that
7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

20 C.F.R. § 10.607(a).

9

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

10

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

Jimmy L. Day, 48 ECAB 652 (1997).

6

the evidence could be construed so as to produce a contrary conclusion.13 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.14 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.15
ANALYSIS -- ISSUE 2
In its September 7, 2011 decision, OWCP properly determined that appellant failed to file
a timely application for review. An application for reconsideration must be sent within one year
of the date of OWCP’s decision.16 A right to reconsideration within one year also accompanies
any subsequent merit decision on the issues.17 As appellant’s August 19, 2011 request for
reconsideration was submitted more than one year after the date of the last merit decision of
record on May 27, 2010, it was untimely. Consequently, she must demonstrate clear evidence of
error by OWCP in denying her claim.18
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In support of her request for reconsideration, appellant resubmitted a previous
January 5, 2007 MRI scan and narrative statement already of record. She also submitted a
June 6, 2008 operative report from Dr. Bhayani and a May 12, 2011 narrative statement detailing
her injury. Dr. Bhayani provided a preoperative diagnosis of left shoulder acromioclavicular
joint arthritis and impingement syndrome and a postoperative diagnosis stated left shoulder
acromioclavicular joint arthritis and impingement syndrome, anterior-superior labral tears and
grade 3 chondromalacia of the glenoid. However, this evidence is insufficient to establish that
OWCP erred in its denial of appellant’s claim.19 Dr. Bhayani did not provide detailed medical
rationale explaining how the October 6, 2007 employment incident caused appellant’s injury.
Further, this evidence was submitted after OWCP’s May 27, 2010 merit decision and the
August 11, 2011 nonmerit decision denying appellant’s request for reconsideration. The Board
notes that clear evidence of error is intended to represent a difficult standard. Evidence, such as
a detailed well-rationalized medical report, which if submitted before the merit denial might
require additional development of the claim, is insufficient to establish clear evidence of error.20
Dr. Bhayani’s report does not raise a substantial question as to the correctness of OWCP’s
May 27, 2010 merit decision or demonstrate clear evidence of error.
13

Id.

14

Id.

15

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

16

Supra at note 9.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

18

See Debra McDavid, 57 ECAB 149 (2005).

19

See W.R., Docket No. 09-2336 (issued June 22, 2010).

20

Federal (FECA) Procedure Manual, supra note 17 at Chapter 2.1602.3(c) (March 2011).

7

On appeal, appellant’s attorney argues that he enclosed a January 5, 2007 MRI scan
report, January 16, 2007 office note and a June 6, 2008 operative report with his May 12, 2011
letter. As noted, these enclosures were not received by OWCP as alleged by counsel.21 The
Board further notes that, in the August 19, 2011 request for reconsideration, appellant’s attorney
stated that he was enclosing a November 24, 2009 report from Dr. Bhayani but no report was
received.22
Counsel raised several arguments that he had presented on prior occasions regarding the
merits of the claim, namely, that appellant submitted sufficient medical evidence to support a
causal relationship between her diagnosed shoulder condition and the October 6, 2007
employment incident. On its face this argument does not establish clear evidence of error.
Appellant’s attorney further argued that his May 12, 2011 reconsideration request was
timely and that his August 19, 2011 letter explaining his disagreement with OWCP’s decision
was not a request for reconsideration. The Board notes that OWCP issued a decision on
August 11, 2011 denying a merit review of appellant’s claim, pursuant to her timely May 12,
2011 reconsideration request. As the attorney’s August 19, 2011 letter took issue with this
decision, counsel was requesting reconsideration of the last OWCP decision of August 11, 2011.
Appellant’s attorney also argues that the September 7, 2011 OWCP decision references
receiving a duplicate copy of the June 2, 2008 operative report which shows that the report was
in the file prior to the August 11, 2011 decision. The September 7, 2011 decision, however,
states that OWCP received a copy, not a duplicative copy, of an operative report dated June 2,
2008 for left shoulder surgery.”
Counsel’s contentions do not establish clear evidence of error or raise a substantial
question as to the correctness of OWCP’s decision. The Board notes that the underlying issue is
medical in nature and the medical evidence submitted was not sufficient to shift the weight of the
evidence in her favor and establish that OWCP erred in denying her claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s May 12, 2011 request for
reconsideration finding that she neither raised substantive legal questions nor included new and
relevant evidence. The Board further finds that her August 19, 2011 request for reconsideration
was untimely filed and did not demonstrate clear evidence of error.

21

G.D., Docket No. 07-11-1 (issued September 11, 2007).

22

The Board notes that Dr. Bhayani’s November 24, 2009 report was submitted after OWCP’s September 7, 2011
decision. As previously mentioned, the Board’s jurisdiction is limited to reviewing the evidence that was before
OWCP at the time of its final decision. Therefore, this additional evidence cannot be considered by the Board. 20
C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

8

ORDER
IT IS HEREBY ORDERED THAT the September 7 and August 11, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

